Exhibit 10.1
 
[image00001.jpg]

 
SEPARATION AND RELEASE AGREEMENT
This Separation and Release Agreement (this “Agreement”), delivered
September 29, 2014 (the “Offer Date”) confirms the following understandings and
agreements between HealthEquity, Inc., a Delaware corporation (the “Company”)
and E. Craig Keohan (hereinafter referred to as “you” or “your”).
In consideration of the promises set forth herein, you and the Company agree as
follows:
1.            Opportunity for Review; Acceptance.  You have until October 21,
2014 (the “Review Period”) to review and consider this Agreement.  To accept
this Agreement, and the terms and conditions contained herein, prior to the
expiration of the Review Period, you must execute and date this Agreement where
indicated below and return the executed copy of this Agreement to Frode Jensen,
by email (fjensen@healthequity.com) or by a recognized national overnight
courier service to the address specified above.  Notwithstanding anything
contained herein to the contrary, this Agreement will not become effective or
enforceable for a period of seven (7) calendar days following the date of its
execution (the “Revocation Period”), during which time you may revoke your
acceptance of this Agreement by notifying Frode Jensen, in writing by email
(fjensen@healthequity.com) or by recognized national overnight courier to the
address specified above.  To be effective, such revocation must be received by
the Company no later than 5:00 p.m. Eastern Time on the seventh (7th) calendar
day following its execution.  Provided that this Agreement is executed and you
do not revoke it during the Revocation Period, the eighth (8th) day following
the date on which this Agreement is executed shall be its effective date
(the “Effective Date”).  In the event that you fail to execute and deliver this
Agreement prior to the expiration of the Review Period, or if you otherwise
revoke this Agreement during the Revocation Period, this Agreement will be null
and void and of no effect, and the Company will have no obligations hereunder.
 

2.            Employment Status and Separation Payment.
 
(a)            Employment Status.  You acknowledge and agree that your
employment with the Company and any of its direct and indirect parent(s),
subsidiaries, and affiliates (collectively, with the Company, the “Company
Group”) will terminate effective as of midnight on October 31, 2014 (the
“Separation Date”).  You agree that you will not represent yourself as being an
employee, officer, agent, or representative of the Company or any other member
of the Company Group.  You hereby confirm your resignations from all offices,
directorships, trusteeships, committee memberships and fiduciary and other
capacities held with, or on behalf of, the Company and (to the extent
applicable) any other member of the Company Group effective as of the Separation
Date; provided that you are not required to resign from any industry groups or
committees that you have joined in your individual capacity.
 
(b)            Accrued Benefits.  The Separation Date shall be the termination
date of your employment for purposes of participation in and coverage under all
benefit plans and programs sponsored by or through the Company and any other
member of the Company Group, except as otherwise provided herein.  On or prior
to the Company’s next regularly scheduled payroll date on or following the
Separation Date, you will be paid for all of your earned but unpaid salary, your
accrued but unused vacation as of the Separation Date, and any reasonable
business expenses incurred prior to August 24, 2014 and properly submitted in
accordance with Company policy; provided, that, with respect to any business
expenses, you represent that you have submitted all outstanding business expense
requests for
 
 

--------------------------------------------------------------------------------

 
reimbursement to the Company, including all supporting documentation and have
paid all outstanding personal expenses that you owe to the Company.  In
addition, you will be entitled to continue medical and health benefits under the
Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”), and additional
information concerning such benefits will be provided to you under separate
cover.
 
(c)            Separation Benefits.  In consideration of your release and waiver
of claims set forth in paragraph 3 below and in the Supplemental Release of
Claims attached as Exhibit B (the “Supplemental Release”), and subject to your
execution and non-revocation of this Agreement, and continued compliance with
this Agreement, including, but not limited to, paragraph 13 hereof, you
acknowledge and agree that you will not be eligible for any compensation or
benefits after the Separation Date except for the following (the compensation
and benefits provided in this paragraph 2(c) the “Severance Benefits”):
 
 
(i)     Continued payment of your current base salary through December 31, 2014,
payable in accordance with the Company’s regular payroll practices;

 
(ii)     An amount equal to $100,000, payable in a lump sum on or before January
15, 2015;

 
(iii)     Subject to your election of COBRA continuation coverage for you and
your dependents under the Company’s group health plan, a monthly payment on the
first regularly scheduled payroll date during each month through December 31,
2014 following the Separation Date of an amount equal to the “applicable
employer contribution” of the monthly COBRA premium cost; provided, that the
payments pursuant to this clause (iii) shall cease in the event that you become
eligible to receive any health benefits, including through a spouse’s employer,
during such period. For purposes hereof, the “applicable employer contribution”
shall be equal to an amount such that the cost to you of your monthly COBRA
premiums will be no more than your share of the cost immediately prior to the
Separation Date for medical, dental and vision benefits under the Company’s
health, dental and vision plans, as applicable;

 
(iv)     All of the outstanding and vested stock options to purchase the
Company’s common stock granted to you will remain exercisable until the date
that is thirty (30) days following the expiration of the “lock-up” period set
forth in the lock-up agreement you entered into in connection with the Company’s
initial public offering, and will otherwise remain subject to all of the
provisions of the Company’s 2009 Stock Plan (the “Stock Plan”) and applicable
award agreement; and

 
(v)     The Company will pack and ship, at its expense, your personal property
from the Company’s offices and other locations in Utah and Kansas City to
Chandler, Arizona.

(d)            Deferral of Payments.  Notwithstanding the foregoing, in the
event that any regular payroll date occurs prior to the Effective Date, any
amount that would otherwise have been payable pursuant to paragraph 2(c) shall
be deferred and paid on the first regularly scheduled payroll date following the
Effective Date.
 
(e)            Forfeiture of Certain Options.  Notwithstanding anything herein
or in any other agreement to the contrary, you hereby agree that the options to
purchase 12,500 shares of the Company’s common stock granted to you under the
Stock Plan on October 25, 2011 that will vest on October 25, 2014 (the “2014
Options”) may not be exercised until the day following the expiration of the
Supplemental Release Revocation Period, as defined in the Supplemental Release,
and in the event you
 
 
2

--------------------------------------------------------------------------------

exercise your right to revoke this Agreement or the Supplemental Release, the
2014 Options will immediately be forfeited for no consideration.  Any attempt to
exercise the 2014 Options in violation of the foregoing shall be void ab initio.
 
(f)            Restrictive Covenants.  You acknowledge and agree that,
notwithstanding any other provision of this Agreement, if you materially breach
any obligation under this Agreement, including but not limited to, any
obligation under paragraph 13 hereof, or there is a final determination by a
court of competent jurisdiction or an arbitrator, or an agreement by you as part
of a settlement, that you are otherwise liable to any member of the Company
Group, the Company retains the right to recoup any and all payments and benefits
provided for in this paragraph 2, any damages suffered by the Company or any
member of the Company Group, plus reasonable attorney’s fees incurred in
connection with such recovery and, to the extent that any portion of the
Severance Benefits have not been fully distributed to you, the Company reserves
the right to stop all future disbursements of such Severance Benefits, except to
the extent that such action is prohibited by law or would result in the
invalidation of the release provided by you under this Agreement.  You agree
that any breach of the covenants in paragraph 13 shall be deemed a material
breach of an obligation under this Agreement.
 
(g)            Full Discharge.  You acknowledge and agree that the payment(s)
and other benefits provided pursuant to this paragraph 2 are in full discharge
of any and all liabilities and obligations of the Company or any other member of
the Company Group to you, monetarily or with respect to employee benefits or
otherwise, including but not limited to any and all obligations arising under
any alleged written or oral employment agreement, policy, plan or procedure of
the Company or any other member of the Company Group and/or any alleged
understanding or arrangement between you and the Company or any other member of
the Company Group (other than claims for accrued and vested benefits under an
employee benefit, insurance, or pension plan of the Company or any other member
of the Company Group (excluding any severance or similar plan or policy),
subject to the terms and conditions of such plan(s)).
 
(h)            Taxes.  Amounts provided hereunder, including without limitation
the Severance Benefits, are subject to withholding for all applicable taxes,
including but not limited to income, employment, and social insurance taxes, as
shall be required by law.
 

3.            Release and Waiver of Claims.
 
(a)            As used in this Agreement, the term “claims” will include all
claims, covenants, warranties, promises, undertakings, actions, suits, causes of
action, obligations, debts, accounts, attorneys’ fees, judgments, losses and
liabilities, of whatsoever kind or nature, in law, equity or otherwise.
 
(b)            For and in consideration of the payments and benefits described
in paragraph 2 above, and other good and valuable consideration, you, for and on
behalf of yourself and your heirs, administrators, executors and assigns, as of
the date hereof, do fully and forever release, remise and discharge each member
of the Company Group and their successors and assigns, together with their
respective officers, directors, partners, members, shareholders (including any
management company of a shareholder), employees and agents (collectively, and
with the Company, the “Company Parties”) from any and all claims whatsoever up
to the date hereof which you had, may have had, or now have against the Company
Parties, whether known or unknown, for or by reason of any matter, cause or
thing whatsoever, including any claim arising out of or attributable to your
employment or the termination of your employment with the Company or any member
of the Company Group, whether for tort, breach of express or implied employment
contract, intentional infliction of emotional distress, wrongful termination,
unjust dismissal, defamation, libel or slander, or under any federal, state or
local law dealing
 
 
3

--------------------------------------------------------------------------------

with discrimination based on age, race, sex, national origin, handicap,
religion, disability or sexual orientation.  This release of claims includes,
but is not limited to, all claims arising under the Age Discrimination in
Employment Act, Title VII of the Civil Rights Act of 1964, the Americans with
Disabilities Act, the Civil Rights Act of 1991, the Family Medical Leave Act,
the Equal Pay Act, the Worker Adjustment and Retraining Notification Act, the
Employee Retirement Income Security Act (excluding claims for accrued, vested
benefits under an employee pension benefit plan of the Company Parties) and the
Utah Antidiscrimination Act, each as may be amended from time to time, and all
other federal, state and local laws, the common law and any other purported
restriction on an employer’s right to terminate the employment of employees. 
You intend the release contained herein to be a general release of any and all
claims to the fullest extent permissible by law and for the provisions regarding
the release of claims against the Company Parties to be construed as broadly as
possible, and hereby incorporate in this release similar federal, state or other
laws, all of which you also hereby expressly waive.
 
(c)            You certify that as of the date of this Agreement, you have
reported all accidents, injuries or illnesses relating to or arising from your
employment with the Company or the Company Group and that you have not suffered
any on-the-job injury or illness for which you have not yet filed a claim.
 
(d)            You understand and agree that claims or facts in addition to or
different from those which are now known or believed by you to exist may
hereafter be discovered, but it is your intention to fully and forever release,
remise and discharge all claims which you had, may have had, or now have against
the Company Parties, whether known or unknown, suspected or unsuspected,
asserted or unasserted, contingent or noncontingent, without regard to the
subsequent discovery or existence of such additional or different facts. 
Without limiting the foregoing, by signing this Agreement, you expressly waive
and release any provision of law that purports to limit the scope of a general
release.
 
(e)            Notwithstanding any provision of this Agreement to the contrary,
by executing this Agreement, you are not releasing any claims relating to:
(i) your rights under this Agreement, (ii) your right to benefits due to
terminated employees under any employee benefit plan of the Company or any other
member of the Company Group in which you participated (excluding any severance
or similar plan or policy), in accordance with the terms thereof (including your
right to elect COBRA continuation coverage), (iii) your right to indemnification
as a former officer of the Company whether by law, contract or articles or
bylaws of the Company, or (iv) any claims that cannot be waived by law.
 
(f)            You acknowledge and agree that, by virtue of the foregoing, you
have waived any relief available to you (including without limitation, monetary
damages, equitable relief and reinstatement) under any of the claims and/or
causes of action waived in this paragraph 3.  Therefore you agree that you will
not accept any award or settlement from any source or proceeding (including but
not limited to any proceeding brought by any other person or by any government
agency) with respect to any claim or right waived in this Agreement.
 
4.            Knowing and Voluntary Waiver.  You expressly acknowledge and agree
that you:
 
(a)            are able to read the language, and understand the meaning and
effect, of this Agreement;
 
(b)            have no physical or mental impairment of any kind that has
interfered with your ability to read and understand the meaning of this
Agreement or its terms, and that you are not
 
 
4

--------------------------------------------------------------------------------

acting under the influence of any medication, drug or chemical of any type in
entering into this Agreement;
 
(c)            are specifically agreeing to the terms of the release contained
in this Agreement because the Company has agreed to provide you the Severance
Benefits, which the Company has agreed to provide because of your agreement to
accept it in full settlement of all possible claims you might have or ever had,
and because of your execution of this Agreement;
 
(d)            acknowledge that but for your execution of this Agreement, you
would not be entitled to the Severance Benefits;
 
(e)            had or could have the entire Review Period in which to review and
consider this Agreement, and that if you execute this Agreement prior to the
expiration of the Review Period, you have voluntarily and knowingly waived the
remainder of the Review Period;
 
(f)            have not relied upon any representation or statement not set
forth in this Agreement made by the Company Group or any of its representatives;
 
(g)            were advised to consult with your attorney regarding the terms
and effect of this Agreement; and
 
(h)            have signed this Agreement knowingly and voluntarily.
 

5.            No Suit.  You represent and warrant that you have not previously
filed, and to the maximum extent permitted by law agree that you will not file,
a complaint, charge or lawsuit against any of the Company Parties regarding any
of the claims released herein.  If, notwithstanding this representation and
warranty, you have filed or file such a complaint, charge or lawsuit, you agree
that you shall cause such complaint, charge or lawsuit to be dismissed with
prejudice and shall pay any and all costs required in obtaining dismissal of
such complaint, charge or lawsuit, including without limitation the attorneys’
fees of any of the Company Parties against whom you have filed such a complaint,
charge, or lawsuit.  This paragraph shall not apply, however, to any
non-waivable right to file a charge with the U.S. Equal Employment Opportunity
Commission (the “EEOC”) or similar state agency; provided, however, that if the
EEOC or similar state agency pursues any claims relating to your employment with
the Company or any member of the Company Group, you agree that you shall not be
entitled to recover any monetary damages or any other remedies or benefits as a
result and that this Agreement and the Severance Benefits will control as the
exclusive remedy and full settlement of all such claims by you.
 
6.            Supplemental Release of Claims.  You agree to execute the
Supplemental Release after the Separation Date and to deliver the executed
Supplemental Release on or after the Separation Date.  You agree that all
Company Group covenants that relate to its obligations beyond the Separation
Date and your right to exercise the 2014 Options are contingent on your
execution of (and not revoking) the Supplemental Release.
 
7.            No Re-Employment.  You hereby agree to waive any and all claims to
re-employment with the Company or any other member of the Company Group.  You
affirmatively agree not to seek further employment with the Company or any other
member of the Company Group.  You acknowledge that if you re-apply for or seek
employment with the Company or any other member of the Company Group, the
Company’s or any other member of the Company Group’s refusal to hire you based
on this provision will provide a complete defense to any claims arising from
your attempt to apply for employment.
 
 
5

--------------------------------------------------------------------------------

8.            Successors and Assigns.  The provisions hereof shall inure to the
benefit of your heirs, executors, administrators, legal personal representatives
and assigns and shall be binding upon your heirs, executors, administrators,
legal personal representatives and assigns.
 
9.            Severability; Third Party Beneficiaries.  If any provision of this
Agreement shall be held by any court of competent jurisdiction to be illegal,
void or unenforceable, such provision shall be of no force and effect.  The
illegality or unenforceability of such provision, however, shall have no effect
upon and shall not impair the enforceability of any other provision of this
Agreement.  You acknowledge and agree that each of the Company Parties shall be
a third party beneficiary to the releases set forth in paragraph 3, with full
rights to enforce this Agreement and the matters documented herein.
 

10.            Non-Disparagement.
 
(a)            You agree that you will make no disparaging or defamatory
comments regarding any member of the Company Group or their respective current
or former directors, officers, employees, shareholders (including any management
company of a shareholder), or affiliates in any respect or make any comments
concerning any aspect of your relationship with any member of the Company Group
or the conduct or events which precipitated your termination of employment from
any member of the Company Group.
 
(b)            The Company will instruct its directors and officers to refrain
from making disparaging or defamatory public comments regarding you or
concerning any aspect of your relationship with any member of the Company Group
or the conduct or events which precipitated your termination of employment from
any member of the Company Group. The Company’s obligations under this paragraph
10 shall not apply to disclosures required by applicable law, regulation or
order of a court or governmental agency.
 
(c)            You and the Company agree to the agreed upon-statement attached
hereto as Exhibit A which the Company and you will use in responding to
questions about your departure.
 
11.            Cooperation.
 
(a)            You agree that you will provide reasonable cooperation to the
Company and/or any other member of the Company Group and its or their respective
counsel in connection with any investigation, administrative proceeding or
litigation relating to any matter that occurred during your employment in which
you were involved or of which you have knowledge.  The Company agrees to
reimburse you for reasonable out-of-pocket expenses incurred at the request of
the Company with respect to your compliance with this paragraph.
 
(b)            You agree that, in the event you are subpoenaed by any person or
entity (including, but not limited to, any government agency) to give testimony
or provide documents (in a deposition, court proceeding or otherwise) which in
any way relates to your employment by the Company and/or any other member of the
Company Group, you will give prompt notice of such request to Frode Jensen, the
Company’s General Counsel (or his successor or designee, respectively) and will
make no disclosure until the Company and/or the other member of the Company
Group have had a reasonable opportunity to contest the right of the requesting
person or entity to such disclosure.  The Company agrees to reimburse you for
reasonable out-of-pocket expenses incurred at the request of the Company with
respect to your compliance with this paragraph.
 
(c)            Notwithstanding any provision of this Agreement to the contrary,
nothing herein shall prevent or interfere with your ability to communicate with
the EEOC or any fair
 
 
6

--------------------------------------------------------------------------------

employment practices agency on any subject, and nothing herein shall prevent or
interfere with either party’s ability to testify in any administrative or
judicial proceeding.
 
12.            Company Group Information.  You acknowledge that, during the
course of your employment, you had access to information about the Company Group
and your employment with the Company brought you into close contact with
confidential and proprietary information of the Company Group.  In recognition
of the foregoing, you acknowledge and agree, at all times following the
Separation Date, to hold in confidence, and not to use or to disclose to any
person, firm, corporation, or other entity without written authorization of the
Company, any Confidential Information that you obtained or created during the
course of your employment.  You further agree not to make copies of such
Confidential Information.  You understand that “Confidential Information” means
confidential or proprietary trade secrets, client lists, client identities and
information, information regarding service providers, investment methodologies,
marketing plans, sales plans, management organization information, operating
policies or manuals, business plans or operations or techniques, financial
records or data, or other financial, commercial, business or technical
information relating to the Company Group, or that the Company Group may receive
belonging to clients, accounts, customers or others who do business with the
Company Group.  You understand that Confidential Information includes, but is
not limited to, information pertaining to any aspect of Company Group’s business
which is either information not known by actual or potential competitors of the
Company Group or is confidential or proprietary information of the Company Group
or its clients, accounts, customers or licensees, whether of a technical nature
or otherwise.  Notwithstanding the foregoing, Confidential Information shall not
include (a) any of the foregoing items which have become publicly and widely
known through no wrongful act of yours or of others who were under
confidentiality obligations as to the item or items involved or (b) any
information that you are required to disclose to, or by, any governmental or
judicial authority; provided, however, that in such event you will give the
Company prompt written notice thereof and a reasonable period of time to allow
the Company Group to seek an appropriate protective order with respect to such
Confidential Information.
 
13.            Restrictions on Interfering.
 
(a)            Non-Competition.  During the Post-Termination Non-Compete Period
(as defined below), you agree that you shall not, directly or indirectly,
individually or on behalf of any person, company, enterprise, or entity, or as a
sole proprietor, partner, stockholder, director, officer, principal, agent,
executive, or in any other capacity or relationship, engage in any Competitive
Activities (as defined below) anywhere in the world without the consent of the
Company, which consent shall not be unreasonably withheld; provided, however,
the foregoing shall not prevent you from owning less than five percent (5%) of
the publicly traded securities in an enterprise.
 
(b)            Non-Interference.  During the Post-Termination Non-Interference
Period (as defined below), you shall not, directly or indirectly, for your own
account or for the account of any other individual or entity, engage in
Interfering Activities (as defined below).
 
(c)            Definitions.  For purposes of this Agreement, the following terms
shall have the meanings set forth below:
 
 
(i)     “Competitive Activities” shall mean the business of acting as custodian,
advisor, administrator, or service provider for health savings accounts,
flexible spending arrangements, health reimbursement arrangements,  or
tax-advantaged retirement plans (including but not limited to 401k plans and
Individual Retirement Accounts), or any other business activities in which the
Company is engaged (or has committed plans to engage) prior to the Separation
Date.

 
7

--------------------------------------------------------------------------------

 
 
 
(ii)     “Interfering Activities” shall mean (A) encouraging, soliciting, or
inducing, or in any manner attempting to encourage, solicit, or induce, any
Person employed by, or providing consulting services to, any member of the
Company Group to terminate such Person’s employment with or services to (or in
the case of a consultant, materially reducing such services) the Company Group;
(B) hiring any Person who was employed by the Company Group within the six (6)
month period prior to the date of such hiring; or (C) encouraging, soliciting,
or inducing, or in any manner attempting to encourage, solicit, or induce, any
now current client, account, customer, or licensee of any member of the Company
Group to cease doing business with or reduce the amount of business conducted
with the Company Group, or in any way interfere with the relationship between
any now current client, account, customer, or licensee and the Company Group.

 
(iii)     “Person” shall mean any individual, corporation, partnership, limited
liability company, joint venture, association, joint stock company, trust
(charitable or non-charitable), unincorporated organization, or other form of
business entity.

 
(iv)     “Post-Termination Non-Compete Period” shall mean the period commencing
on the Separation Date and ending on the nine (9) month anniversary of the
Separation Date.

 
(v)     “Post-Termination Non-Interference Period” shall mean the period
commencing on the Separation Date and ending on the twenty-four (24) month
anniversary of the Separation Date.

14.            Continuing Obligations.  You acknowledge and agree that the
execution of this Agreement does not alter your obligations to the Company
and/or the Company Group under any confidentiality, non-compete, non-solicit,
invention assignment, or similar agreement or arrangement to which you and any
member of the Company Group are a party.
 
15.            Return of Property.  You agree that you will promptly return to
the Company all property belonging to the Company and/or any other member of the
Company Group, including but not limited to all proprietary and/or confidential
information and documents (including any copies thereof) in any form belonging
to the Company, laptop computer, cell phone, mobile device, beeper, keys, credit
card, card access to the building and office floors, Employee Handbook, phone
card, computer user name and password, disks and/or voicemail code; provided
that the Company will transfer to you ownership of your mobile phone and assign
to you the telephone number for that device.  You further acknowledge and agree
that the Company shall have no obligation to provide the Severance Benefits
referred to in paragraph 2 above unless and until you have satisfied all your
obligations pursuant to this paragraph.
 
16.            Non-Admission.  Nothing contained in this Agreement will be
deemed or construed as an admission of wrongdoing or liability on the part of
you or any member of the Company Group.  Accordingly, this Agreement may not be
admissible in any forum as an admission, but only in an action to enforce it.
 
17.            Entire Agreement.  This Agreement constitutes the entire
understanding and agreement of the parties hereto regarding the termination of
your employment.  This Agreement supersedes all prior negotiations, discussions,
correspondence, communications, understandings and agreements between the
parties relating to the subject matter of this Agreement.
 
18.            Governing Law.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH FEDERAL LAW AND THE LAWS OF THE STATE OF
 
 
8

--------------------------------------------------------------------------------

UTAH, APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED IN THAT STATE.  EACH OF
THE PARTIES CONSENTS TO THE EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL
COURTS LOCATED IN THE STATE OF UTAH IN CONNECTION WITH ANY DISPUTE ARISING UNDER
OR CONCERNING THIS AGREEMENT.
 
19.            Counterparts.  This Agreement may be executed in counterparts,
each of which shall be deemed an original, but all of which shall constitute one
and the same instrument.
*            *            *            *            *

 

 
9

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date set forth below.

 
HEALTHEQUITY, INC.
 
 
By:
/s/ Jon Kessler                                                         
Jon Kessler
   
President and Chief Executive Officer
 
             
Dated:  October 23, 2014
 
 
 
-and-
 
       
E. CRAIG KEOHAN
 
  /s/ E. Craig Keohan                                                           
               
Dated: October 21, 2014
 



[Signature Page to E.Craig Keohan’s Separation and Release Agreement]



--------------------------------------------------------------------------------



EXHIBIT A


Craig Keohan has decided to resign from the Company for personal reasons.  The
Company thanks him for his contributions to its success, and wishes him well in
his future endeavors.





--------------------------------------------------------------------------------

 
[image00001.jpg]



Exhibit B
SUPPLEMENTAL RELEASE OF CLAIMS
This Supplemental Release of Claims (this “Release”) is being executed and
delivered in accordance with paragraph 6 of the Separation and Release Agreement
(the “Separation Agreement”), between HealthEquity, Inc., a Delaware corporation
(the “Company”) and E. Craig Keohan (referred to herein as “I” or “me” or
“myself”), delivered September 29, 2014.
As used in this Release, the term “claims” will include all claims, covenants,
warranties, promises, undertakings, actions, suits, causes of action,
obligations, debts, accounts, attorneys’ fees, judgments, losses, and
liabilities, of whatsoever kind or nature, in law, in equity, or otherwise.
For and in consideration of the payments and benefits described in the
Separation Agreement, and other good and valuable consideration, I, E. Craig
Keohan, for and on behalf of myself and my heirs, administrators, executors, and
assigns, effective the date on which this release becomes effective pursuant to
its terms, do fully and forever release, remise and discharge each of the
Company, its direct and indirect parent(s), subsidiaries and affiliates
(collectively, with the Company, the “Company Group”) and their successors and
assigns, together with their respective officers, directors, partners, members,
shareholders (including any management company of a shareholder), employees and
agents (collectively, and with the Company, the “Company Parties”) from any and
all claims whatsoever up to the date hereof which I had, may have had, or now
have against the Company Parties, whether known or unknown, for or by reason of
any matter, cause or thing whatsoever, including any claim arising out of or
attributable to my employment or the termination of my employment with the
Company or any member of Company Group, whether for tort, breach of express or
implied employment contract, intentional infliction of emotional distress,
wrongful termination, unjust dismissal, defamation, libel, or slander, or under
any federal, state or local law dealing with discrimination based on age, race,
sex, national origin, handicap, religion, disability, or sexual orientation. 
This release of claims includes, but is not limited to, all claims arising under
the Age Discrimination in Employment Act (“ADEA”), Title VII of the Civil Rights
Act of 1964, the Americans with Disabilities Act, the Civil Rights Act of 1991,
the Family Medical Leave Act, the Equal Pay Act, the Worker Adjustment and
Retraining Notification Act, the Employee Retirement Income Security Act of 1974
(excluding claims for accrued, vested benefits under an employee pension benefit
plan of the Company Parties) and the Utah Antidiscrimination Act, each as may be
amended from time to time, and all other federal, state, and local laws, the
common law and any other purported restriction on an employer’s right to
terminate the employment of employees.  I intend the release contained herein to
be a general release of any and all claims to the fullest extent permissible by
law and for the provisions regarding the release of claims against the Company
Parties to be construed as broadly as possible, and hereby incorporate in this
release similar federal, state or other laws, all of which I also hereby
expressly waive.
I acknowledge and agree that as of the date I execute this Release, I have no
knowledge of any facts or circumstances that give rise or could give rise to any
claims under any of the laws listed in the preceding paragraph.
I understand and agree that claims or facts in addition to or different from
those which are now known or believed by me to exist may hereafter be
discovered, but it is my intention to fully and forever release, remise and
discharge all claims which I had, may have had, or now have against the Company
Parties, whether known or unknown, suspected or unsuspected, asserted or
unasserted, contingent or noncontingent, without regard to the subsequent
discovery or existence of such additional or
 

--------------------------------------------------------------------------------

different facts.  Without limiting the foregoing, by signing this Release, I
expressly waive and release any provision of law that purports to limit the
scope of a general release.
Notwithstanding the foregoing, nothing in this Release shall be a waiver of: (i)
my rights with respect to payment of amounts under the Separation Agreement,
(ii) my right to benefits due to terminated employees under any employee benefit
plan of the Company or any other member of the Company Group in which I
participated (excluding any severance or similar plan or policy), in accordance
with the terms thereof (including my rights to elect COBRA continuation
coverage), (iii) my right to indemnification as a former officer of the Company
whether by law, contract or articles or bylaws of the Company, or (iv) any
claims that cannot be waived by law.
I acknowledge and agree that by virtue of the foregoing, I have waived any
relief available to me (including without limitation, monetary damages,
equitable relief and reinstatement) under any of the claims and/or causes of
action waived in this Release.  Therefore I agree that I will not accept any
award or settlement from any source or proceeding (including but not limited to
any proceeding brought by any other person or by any government agency) with
respect to any claim or right waived in this Release.
I expressly acknowledge and agree that I –
•     Am able to read the language, and understand the meaning and effect, of
this Release;
•     Have no physical or mental impairment of any kind that has interfered with
my ability to read and understand the meaning of this Release or its terms, and
that I am not acting under the influence of any medication, drug, or chemical of
any type in entering into this Release;
•     Am specifically agreeing to the terms of the release contained in this
Release because the Company has agreed to pay me the Severance Benefits (as
defined in the Separation Agreement), which the Company has agreed to provide
because of my agreement to accept them in full settlement of all possible claims
I might have or ever had, and because of my execution of the Separation
Agreement and this Release;
•     Acknowledge that but for my execution of this Release, I would not be
entitled to the benefits described in the Separation Agreement;
•     Had or could have twenty-one (21) days in which to review and consider
this Release (the “Supplemental Release Review Period”), and that if I execute
this Release prior to the Supplemental Release Review Period, I have voluntarily
and knowingly waived the remainder of the Supplemental Release Review Period;
•     Have not relied upon any representation or statement not set forth in this
Release made by the Company Group or any of its representatives;
•     Was advised to consult with my attorney regarding the terms and effect of
this Release; and
•     Have signed this Release knowingly and voluntarily.
I represent and warrant that I have not previously filed, and to the maximum
extent permitted by law agree that I will not file, a complaint, charge or
lawsuit against any of the Company Parties regarding any of the claims released
herein.  If, notwithstanding this representation and warranty, I have filed or
file such a complaint, charge or lawsuit, I agree that I shall cause such
complaint, charge or lawsuit to be dismissed with prejudice and shall pay any
and all costs required in obtaining dismissal of
 
B-2

--------------------------------------------------------------------------------

such complaint, charge, or lawsuit, including without limitation the attorneys’
fees of any of the Company Parties against whom I have filed such a complaint,
charge, or lawsuit.  This paragraph shall not apply, however, to any
non-waivable right to file a charge with the U.S. Equal Employment Opportunity
Commission (the “EEOC”) or similar agency; provided, however, that if the EEOC
or similar state agency pursues any claims relating to my employment with the
Company or any member of the Company Group, I agree that I shall not be entitled
to recover any monetary damages or any other remedies or benefits as a result
and that this Release and the benefits described in the Separation Agreement
will control as the exclusive remedy and full settlement of all such claims by
me.
Notwithstanding anything contained herein to the contrary, this Release will not
become effective or enforceable prior to the expiration of the period of seven
(7) calendar days following the date of its execution (the “Supplemental Release
Revocation Period”), during which time I may revoke my acceptance of this
Release by notifying Frode Jensen, in writing, by email
(fjensen@healthequity.com) or by recognized national overnight courier to the
address specified above.  To be effective, such revocation must be received by
the Company no later than 5:00 p.m. on the seventh (7th) calendar day following
its execution.  Provided that the Release is executed and I do not revoke it
during the Supplemental Release Revocation Period, the eighth (8th) day
following the date on which this Release is executed shall be its effective
date.  I acknowledge and agree that if I revoke this Release during the
Supplemental Release Revocation Period, this Release will be null and void and
of no effect, and neither the Company nor any other member of the Company Group
will have any obligations to provide me the benefits described in the Separation
Agreement.
The provisions of this Release shall be binding upon my heirs, executors,
administrators, legal personal representatives, and assigns.  If any provision
of this Release shall be held by any court of competent jurisdiction to be
illegal, void, or unenforceable, such provision shall be of no force and
effect.  The illegality or unenforceability of such provision, however, shall
have no effect upon and shall not impair the enforceability of any other
provision of this Release.
EXCEPT WHERE PREEMPTED BY FEDERAL LAW, THIS RELEASE SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH FEDERAL LAW AND THE LAWS OF THE STATE OF UTAH,
APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED IN THAT STATE.  I HEREBY WAIVE
ANY RIGHT TO TRIAL BY JURY IN CONNECTION WITH ANY SUIT, ACTION OR PROCEEDING
UNDER OR IN CONNECTION WITH THIS RELEASE.
*            *            *



 
                                                  
 
E. Craig Keohan
 
Date: _______________ ___, 2014



 
B-3